DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11028223 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Claims 1-20 are pending in the instant application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to a UV light source mounted in the airway, wherein the UV light source is a UV-C light source emitting light having a wavelength between 200 and 280 nanometers; an air diversion mechanism positioned in the airway, wherein the air diversion mechanism is configured to direct air guided by the fan to a UV-C kill chamber housing the UV light source; and a baffle is positioned in the UV-C kill chamber to act as a barrier preventing light emitted from the UV light source from exiting the air purifying 
Regarding claims 2-13, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 14, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 14, and specifically comprising the limitation directed to the housing portion of the recessed fixture including an upper baffle and a lower baffle, the upper baffle and lower baffle form a UV-C kill chamber; a fan positioned in the fan portion of the recessed fixture, wherein said fan directs air into a fan chamber, UV-C kill chamber and through the vent portion; a UV-C light fixture positioned within the UV-C kill chamber wherein the UV-C light fixture emits light in the spectrum to kill viruses within the UV-C kill chamber; and a light protection plate positioned in proximity to an exit of the kill chamber at the vent to prohibit the UV light emitted from the UV-C light source from exiting the kill chamber, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 15-20, the claims are allowable for the reasons given in claim 14 because of their dependency status from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879